               Case 2:18-cv-01833-PBT Document 25 Filed 07/15/19 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DWYN HARBEN,                                        :
                                                    :
                   Plaintiff,                       :
                                                    :           CIVIL ACTION
          v.                                        :
                                                    :           NO. 18-1833
ALLERGAN USA, INC., et al.,                         :
                                                    :
                   Defendants.                      :

                                               ORDER

          AND NOW, this ___15th____ day of July, 2019, upon consideration of Defendant’s

Motion to Dismiss (“Motion”) (Doc. 5), Plaintiff’s Response in Opposition (Doc. 16), and

Defendant’s Sur-Reply (Doc. 21), IT IS HEREBY ORDERED AND DECREED that

Defendant’s Motion is GRANTED. i

       IT IS FURTHER ORDERED that all claims against Defendant Sofregen Medical, Inc. are

DISMISSED WITH PREJUDICE.



                                                        BY THE COURT:

                                                        /s/ Petrese B. Tucker
                                                        ____________________________
                                                        Hon. Petrese B. Tucker, U.S.D.J.




  I.      FACTUAL AND PROCEDURAL BACKGROUND

          Before the Court is Defendant Sofregen Medical, Inc.’s Motion to Dismiss Plaintiff

    Dwyn Harben’s (“Plaintiff”) claims pursuant to Federal Rule of Civil Procedure 12(b)(6),

    failure to state a claim. Since the Court is writing primarily for the Parties, it will only

    discuss facts relevant to its analysis.

                                                   1
         Case 2:18-cv-01833-PBT Document 25 Filed 07/15/19 Page 2 of 7




      On January 29, 2015, Plaintiff underwent a prophylactic left breast mastectomy and

  Plaintiff’s surgeon implanted the SERI Mesh in Plaintiff’s left breast. Compl. ¶ 2, Doc. 1-1.

  Plaintiff allegedly suffered various complications because of the SERI Mesh and her surgeon

  removed the SERI Mesh on December 28, 2016. Pl.’s Resp. to Def.’s Mot. to Dismiss Mem.

  1, Doc. 16-1. On November 10, 2016, Defendant acquired the SERI Mesh from the other

  named Defendants via an asset purchase agreement. Def.’s Mot. to Dismiss Mem. 3 n.2.

      Plaintiff brings various claims under strict liability and negligence, arguing that the other

  named Defendants Allergan USA, Inc., Allergan Sales, LLC, and Allergan, Inc.,

  manufactured, designed, distributed, marketed, sold and warranted the defective SERI Mesh.

  Compl. ¶ 1. Plaintiff seeks recovery for physical pain and mental anguish she suffered due to

  the defective SERI Mesh. Compl. ¶ 207. Defendant argues that as a successor of the SERI

  Mesh, it is not liable for Plaintiff’s injuries. Def.’s Mot. to Dismiss Mem.

II.   STANDARD OF REVIEW

      To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a plaintiff

   must plead sufficient factual matter to show that relief is plausible. Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009). A claim is plausible when a “plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Id. The plausibility determination is context specific, thus, the court

  must rely on its own judicial experience and common sense. Fowler v. UPMC Shadyside,

  578 F.3d 203, 211 (3d Cir. 2009).

      The Court must take a plaintiff’s well pleaded facts as true and view them in the light

  most favorable to the plaintiff. Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir.

  2008). The “complaint must do more than allege the plaintiff’s entitlement to relief,” it must


                                                 2
         Case 2:18-cv-01833-PBT Document 25 Filed 07/15/19 Page 3 of 7




   “show such [] entitlement with its facts.” Fowler, 578 F.3d at 211. As such, “[t]hreadbare

   recitals of the cause . . . of action, supported by mere conclusory statements, do not suffice.”

   Iqbal, 556 U.S. at 678.

III.   DISCUSSION

       Defendant Sofregen and the other named Defendants Allergan USA, Inc., Allergan Sales,

   LLC, and Allergan, Inc. entered in to an asset purchase agreement in November 2016.

   Compl. ¶ 11. Defendant argues that the agreement “expressly excluded ‘previously sold

   products’ (i.e. SERI mesh sold before November 10, 2016) from the liabilities [] assumed as

   a result of the agreement with Allergan.” Def.’s Mot. to Dismiss Mem. 11 n.1, Doc. 5. Thus,

   absent an exception to the general rule that “a successor corporation that purchases the assets

   of another corporation is not responsible for the liabilities of the predecessor,” Defendant is

   not liable for Plaintiff’s injuries. Def.’s Mot. to Dismiss Mem. 9. Defendant argues that

   Plaintiff has not pled any facts to support an exception to this general rule. Def.’s Mot. to

   Dismiss Mem. 9. Plaintiff counters by stating that the “product line exception” applies and

   although Defendant did not originally manufacture the SERI Mesh, it owed Plaintiff a duty

   for the time the SERI Mesh remained implanted in Plaintiff. Pl.’s Resp. to Def.’s Mot. to

   Dismiss 5, Doc. 16-1. In support of this argument, Plaintiff cites various cases from other

   jurisdictions which are not persuasive in this matter. Pl.’s Resp. to Def.’s Mot. to Dismiss 5,

   Doc. 16-1.

       A. Plaintiff’s Claims Are Precluded Under the Successor Nonliability Doctrine

       When a company purchases the assets of another company, the successor does not

   become liable for the debts and liabilities of the predecessor. Cont’l Ins. Co. v. Schneider,

   Inc., 873 A.2d 1286, 1291 (Pa. 2005). This is known as the successor nonliability principle.


                                                 3
      Case 2:18-cv-01833-PBT Document 25 Filed 07/15/19 Page 4 of 7




Id. However, a purchaser may be liable where: (1) it assumes liability; (2) the transaction

amounts to a consolidation or merger; (3) the transaction is fraudulent and intended to

provide an escape from liability; (4) the purchasing corporation is a mere continuation of the

selling company. Id. In Dawejko, the Pennsylvania Superior Court adopted the product line

exception to the successor nonliability principle. Pursuant to the exception, “the successor

undertakes to conduct the same manufacturing operation of the transferor’s product lines in

essentially an unchanged manner.” Dawejko v. Jorgensen Steel Co., 434 A.2d 106, 110 (Pa.

Super. Ct. 1981); see also LaFountain v. Webb Indus. Corp., 951 F.2d 544, 547 (3d Cir

1991); Simmers v. American Cyanamid Corp., 576 A.2d 376, 386 (Pa. Super. Ct. 1990);

Polius v. Clark Equip. Co., 802 F.2d 75, 78 (3d Cir. 1986).

   Since both Parties argue the applicability of the product line exception, the Court will not

address the other exceptions. The product line exception is meant to preserve a plaintiff’s

remedy against a manufacturer in the event of an acquisition. LaFountain, 951 F.2d at 547.

The exception does not apply “where the claimant had a potential remedy against the original

manufacturer, but failed to exercise all available means to assert his or her claim.” Id. The

Pennsylvania Superior Court has adopted the reasoning that the rule is unavailable when a

plaintiff “has recourse against the original manufacturer.” Kradel v. Fox River Tractor Co.,

308 F.3d 328, 332 (3d Cir. 2002). The exception applies if three circumstances are shown:

           (1) the virtual destruction of the plaintiff’s remedies against the original
           manufacturer caused by the successor’s acquisition of the business, (2) the
           successor’s ability to assume the original manufacturer’s risk-spreading rule, and
           (3) the fairness of requiring the successor to assume a responsibility for defective
           products” as a quid pro quo for enjoying the predecessor’s good will.

Conway v. White Trucks, A Div. of White Motor Corp., 885 F.2d 90, 93 (3d Cir. 1989)




                                             4
      Case 2:18-cv-01833-PBT Document 25 Filed 07/15/19 Page 5 of 7




     Plaintiff did not plead any applicable exceptions to the successor nonliability principle.

 However, in response to Defendant’s Motion, Plaintiff argues that the product line

 exception does apply, and it is “within the sound discretion of th[e] court” to find it

 applicable. Pl.’s Resp. to Def.’s Motion to Dismiss 8, Doc. 16-1. Plaintiff further argues

 that after Defendant purchased the SERI Mesh, it continued to maintain it under the same

 name and website. Pl.’s Resp. to Def.’s Mot. to Dismiss 9, Doc. 16-1.

    Defendant argues that as a successor, it is not liable for Plaintiff’s injuries, and the

exceptions to the successor nonliability exception are inapplicable to this case. Def.’s Mot.

to Dismiss Mem. 10–14, Doc. 5. Defendant avers that Plaintiff’s claims cannot proceed

under the product line exception, because the original manufacturer of the SERI Mesh

remains a corporate entity and allowing Plaintiff’s claims to proceed would “directly

contravene binding Third Circuit authority.” Def.’s Mot. to Dismiss Mem. 14.

    Plaintiff’s claims against the original manufactures were not destroyed when Defendant

purchased the SERI Mesh, nearly two years after Plaintiff’s surgery. The Court must

reiterate that the product line exception was adopted “because the successor liability

doctrine left some plaintiffs who were injured . . . without recourse.” Kradel, 308 F.3d at

331. This is not Plaintiff’s reality. In fact, Plaintiff is seeking recovery from the original

manufacturers of the SERI Mesh and Defendant; all are named Defendants in this litigation.

Pl.’s Compl., Doc. 1. Furthermore, Defendant repeatedly avers that the asset purchase

agreement between the Defendants expressly excluded “previously sold products,”

including the SERI Mesh. Def.’s Mot. to Dismiss Mem. 11 n.1, Doc. 5. The product line

exception is inapplicable, and Plaintiff cannot recover against Defendant on the basis of

strict liability.


                                              5
     Case 2:18-cv-01833-PBT Document 25 Filed 07/15/19 Page 6 of 7




  B. Defendant Did Not Have A Legal Duty to Warn Plaintiff

   Plaintiff’s surgeon implanted the SERI Mesh on January 29, 2015; it was removed on

December 28, 2016. Pl.’s Resp. to Def.’s Mot. to Dismiss 1, Doc. 16-1. Defendant

purchased the SERI Mesh on November 10, 2016 from the other named Defendants via an

asset purchase agreement. Pl.’s Resp. to Def.’s Mot. to Dismiss 4–5. Plaintiff argues that

Defendant had a legal duty to warn her of the alleged dangers and risks associated with the

SERI Mesh during the time it remained implanted in her. Resp. to Def.’s Mot. to Dismiss 4–

5, Doc. 16-1. Plaintiff does not cite any case law to support this specific time-period

assertion. However, Plaintiff cites to various unpersuasive opinions from other jurisdictions

that discuss a successor corporation’s duty to warn.

  It follows from the Court’s analysis in Section A—that Plaintiff cannot proceed with her

claims against Defendant pursuant to the successor nonliability doctrine—that Defendant

did not have a duty to warn Plaintiff of any alleged defects and risks associated with the

SERI Mesh. “[C]ase law generally requires more than mere corporate succession to trigger

the duty to warn.” LaFountain, 951 F.3d at 548. Liability stems from a “relationship with

the customer that imposes certain duties and responsibilities;” “Plaintiff must show that the

successor had an established relationship with the predecessor’s customer.” Id. In the

absence of an applicable exception to the successor nonliability doctrine, and Defendant’s

expressed refusal to undertake the original manufacturers’ debts and liabilities, the Court

finds that Defendant did not have a legal duty to warn Plaintiff of any risks and dangers

associated with the SERI Mesh.




                                            6
        Case 2:18-cv-01833-PBT Document 25 Filed 07/15/19 Page 7 of 7




IV.   CONCLUSION

      For the foregoing reasons, this matter against Defendant Sofregen Medical, Inc. is

   DISMISSED WITH PREJUDICE.




                                              7
